AFFIRM; and Opinion Filed February 8, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00732-CR

                       ALEXANDER HOWELL TURNER, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-16-R0002-D

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Boatright
                                    Opinion by Justice Brown
       Following a jury trial in municipal court, the jury found Alexander Howell Turner guilty

of the traffic offense of expired registration and assessed a fine. After the municipal court denied

his amended motion for new trial, appellant appealed to the county criminal court of appeals, which

affirmed his conviction.     He now appeals to this Court.         See TEX. GOV’T CODE ANN.

§ 30.00027(a)(1) (West Supp. 2017). We affirm the judgment of the county criminal court of

appeals.

                           FACTUAL AND PROCEDURAL BACKGROUND

       When as here the maximum possible punishment for an offense is by fine only, if written

notice of an offense has been prepared, delivered, and filed with the court and a legible duplicate

copy has been given to the defendant, the written notice serves as a complaint to which the
defendant may plead guilty, not guilty, or nolo contendere. TEX. CODE CRIM. PROC. ANN. art.

27.14(d) (West Supp. 2017). If the defendant pleads not guilty to the offense or fails to appear

based on the written notice, a complaint shall be filed that meets the requirements of chapter 45 of

the code, and that complaint serves as an original complaint. Id.; see id. § 45.019(a) (West 2006).

           On October 22, 2013, the Desoto Police Department issued appellant a traffic citation for

“Expired/No Registration.” By his signature, appellant agreed to appear within twenty days. He

did not appear within twenty days and was later charged with violating his promise to appear. In

February 2015, appellant’s counsel informed the municipal court in writing that appellant was

pleading not guilty to both allegations.

           The record contains an amended complaint dated March 4, 2015. There is no original

complaint in record.1 The amended complaint alleged appellant operated a motor vehicle upon a

public street or highway in Dallas County and

           unlawfully failed to attached [sic] thereto, two (2) license number plates, one plate
           at the front and one plate at the rear, which have been duly and lawfully assigned
           by the Texas Department of Transportation for said vehicle for the current
           registration period and validated by the attachment of a symbol, tab, or other device
           for the current registration period to the lower left corner of the windshield of said
           motor vehicle, and it being after the fifth working day after the expiration date of
           the registration of the vehicle.

That same day, March 4, 2015, the municipal court held a pretrial hearing.

           Soon thereafter appellant moved to recuse the municipal court judge from all future

proceedings in his cases. The judge declined to recuse himself and referred the motion to the

Presiding Judge of the First Administrative Judicial Region. The judge assigned to hear the

motion, a former justice on this Court, Michael O’Neill, denied the recusal motion. In June 2015,

appellant filed a second motion to recuse the municipal court judge, which he later moved to




      1
        At the initial hearing, the prosecutor stated that the “electronic file” indicated a complaint was generated on January 10, 2014, but she was
not able to pull up a copy. Nor was the original complaint in the municipal court’s file.

                                                                       –2–
withdraw. By order signed September 30, 2015, Justice O’Neill granted the motion to withdraw

the recusal motion and denied any remaining recusal requests.

        A one-day jury trial was held on October 28, 2015, in the municipal court. Desoto Police

Officer Brian Ziegler testified that he was on patrol on the night of October 22, 2013. He observed

appellant’s vehicle, a black SUV, traveling on East Pleasant Run Road. The vehicle was in front

of him, and the officer ran the license plate through “NCIC/TCIC.” The results showed the

registration for the vehicle expired in June of that year. Ziegler initiated a traffic stop. At that

time, he looked at the windshield and observed that the registration sticker on the vehicle was

expired. The prosecutor asked Ziegler if the vehicle had two license plates. The officer did not

recall if it had a front license plate, but testified he did not issue appellant a citation for not having

a front license plate. Ziegler also testified that the rear license plate was duly issued by the “Texas

Department of Transportation.”

        The jury found appellant guilty of the offense of expired registration and assessed a $200

fine. Appellant filed a motion for new trial, which he later amended. The municipal court judge

denied the amended motion for new trial. Appellant appealed to the county criminal court of

appeals and filed a brief raising eleven “points of reversible error.” By opinion and order dated

May 24, 2017, the county criminal court of appeals affirmed the municipal court’s judgment.

Appellant then filed a notice of appeal in this Court.

        To perfect an appeal from the judgment of a municipal court of record, an appellant must

file a motion for new trial setting forth “the points of error of which the appellant complains.”

Canada v. State, No. 03-17-00091-CR, 2017 WL 3585203, at *1 (Tex. App.—Austin Aug. 17,

2017, no pet.) (quoting TEX. GOV’T CODE ANN. § 30.00014(c) (West Supp. 2017)). An appeal

from the municipal court is not a trial de novo. Id. The reviewing court instead sits as an appellate

court and considers arguments addressing errors shown in the municipal court record. Id. The

                                                  –3–
reviewing court must decide the appeal “on the basis of the errors that are set forth in the

appellant’s motion for new trial and that are presented in the clerk’s record and reporter’s record.”

Id. (quoting TEX. GOV’T CODE ANN. § 30.00014(b)). Accordingly, when appealing from a

municipal court judgment, to preserve an issue for consideration, a claim of error must be raised

in the motion for new trial, and the record must reflect that the same claim was raised before the

municipal court. Id. A defendant may seek further appellate review with a court of appeals under

certain circumstances, which have been met here. See TEX. GOV’T CODE ANN. § 30.00027(a). The

briefs filed in the county criminal court of appeals constitute the briefs in this Court. Id.

§ 30.00027(b)(1); O’Reilly v. State, 501 S.W.3d 722, 724 (Tex. App.—Dallas 2016, no pet.).

                                                 APPELLANT’S POINTS OF ERROR

           Not all of appellant’s eleven points of error were raised in the amended motion for new

trial he filed in the municipal court. Specifically, in his first point, appellant contends the trial

court reversibly denied his motion to certify his right to appeal, and in his eighth point, he contends

his conviction must be set aside because the verdict could have been affected by the State’s

knowing use of perjured testimony. Neither of these complaints was raised in the amended motion

for new trial. Accordingly, appellant has not preserved them for appellate review. 2 See TEX.

GOV’T CODE ANN. § 30.00014(c); Canada, 2017 WL 3585203, at *1. We overrule appellant’s

first and eighth points of error.

           In his second and third points of error, appellant contends the evidence is legally

insufficient to support his conviction for two reasons. First, he asserts there was no evidence to

prove whether or not there was a front license plate on his vehicle. Second, he contends the State



      2
        The State argues that none of appellant’s points of error are preserved because he did not raise them in his original motion for new trial and
he amended his motion after the court set the original motion for a hearing. In municipal court, a motion for new trial may be amended by leave of
court at any time before action on the motion is taken. TEX. GOV’T CODE ANN. § 30.00014(c). The parties disagree about what constitutes “action
on the motion.” The State asserts the trial court took action on appellant’s original motion by setting it for a hearing, thus the amended motion was
untimely. For purposes of this appeal, we will assume without deciding that the amended motion was timely.

                                                                        –4–
presented evidence the rear license plate was issued by the “Texas Department of Transportation,”

when it should have instead presented evidence about the “Texas Department of Motor Vehicles.”

See Bray v. Tejas Toyota, Inc., 363 S.W.3d 777, 779 n.1 (Tex. App.—Austin 2012, no pet.)

(effective November 1, 2009, legislature transferred functions of Motor Vehicle Division of Texas

Department of Transportation to newly created Texas Department of Motor Vehicles). These

allegations were in the jury charge which generally tracked the language of the amended

complaint. Former section 502.404 of the transportation code contained the language about

displaying two license plates, one at the front and one at the rear of the vehicle. Prior to appellant’s

traffic citation, at the end of 2011, section 502.404 was amended and redesignated as section

502.473. Act of May 29, 2011, 82nd Leg., R.S., ch. 1296, § 159, 2011 Tex. Gen. Laws 3619,

3695. This language is not in the redesignated version.

       The standard for determining whether the evidence is legally sufficient to support a

conviction is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim. App. 2012). The essential elements

of the crime are “the elements of the offense as defined by the hypothetically correct jury charge

for the case.” Id. at 294 (quoting Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

The hypothetically correct charge is one that at least accurately sets out the law, is authorized by

the charging instrument, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict its theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id. It is not required to track exactly all of the allegations in the

charging instrument; it just needs to be “authorized by the charging instrument.” Gollihar v. State,

46 S.W.3d 243, 253 (Tex. Crim. App. 2001). The Malik standard ensures that a judgment of




                                                 –5–
acquittal is reserved for those situations in which there is an actual failure in the State’s proof of

the crime rather than a mere error in the jury charge submitted. Malik, 953 S.W.2d at 240.

       Driving with expired registration violates multiple provisions of the transportation code.

See, e.g., TEX. TRANSP. CODE ANN. §§ 502.040(a) (Registration Required; General Rule),

502.407(a) (Operation of Vehicle with Expired License Plate), 502.473(a) (Operation of Vehicle

Without Registration Insignia), 504.943 (Operation of Vehicle Without License Plate) (West Supp.

2017). Under section 502.407, a person commits an offense if, after the fifth working day after

the date the registration for the vehicle expires, he operates on a public highway during a

registration period a motor vehicle that has attached to it a license plate for the preceding period

and the plate has not been validated by the attachment of a registration insignia for the registration

period in effect. Id. § 502.407(a). Under section 502.473, formerly section 502.404, a person

commits an offense if he operates on a public highway during a registration period a motor vehicle

that does not properly display the registration insignia issued by the department that establishes

that the license plates have been validated for the period. Id. § 502.479. Officer Ziegler’s

testimony, and the reasonable inferences therefrom, established the elements of either of these

violations. In a hypothetically correct charge, it was not necessary to prove that appellant’s vehicle

had two license plates issued by the Texas Department of Motor Vehicles. Such language in the

actual charge can be disregarded as surplusage. The evidence is legally sufficient to support

appellant’s conviction. We overrule appellant’s second and third points of error.

       In his fourth and fifth points of error, appellant contends the trial court erred in denying his

objection to the jury charge. Appellant objected in the trial court that no statute proscribed the

specific conduct described, and the court overruled the objection. Appellant’s objection stemmed

from the fact that the charge blended language from different sections of the transportation code

and contained language found in former section 502.404 of the code.

                                                 –6–
       Even if we assume the trial court’s charge was erroneous, we reverse only when the error

is shown to be harmful. Because appellant objected to the alleged error, reversal is required if

there is some harm. See Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on

reh’g). The charge contained language upon which the jury could have found appellant violated

section 502.407 or 502.473. See TEX. TRANSP. CODE ANN. §§ 502.407, 502.473. The inclusion

of other provisions, such as displaying two license plates, only served to increase the State’s burden

of proof. A jury charge error that increased the State’s burden by requiring it to prove additional

elements did not harm appellant; it benefitted him. See Watson v. State, 693 S.W.2d 938, 942

(Tex. Crim. App. 1985). Appellant’s argument is without merit.

       Appellant also complains that the charge erroneously referred to a license plate issued by

the Texas Department of Transportation rather than the Texas Department of Motor Vehicles.

Appellant did not raise this specific objection in the trial court. Any error in this regard is found

in surplus language that matched the officer’s testimony. It did not cause appellant egregious

harm. See Almanza, 686 S.W.2d at 171. We overrule appellant’s fourth and fifth points of error.

       In his sixth and seventh points of error, appellant contends the trial court erred in denying

his October 28, 2015 motion to dismiss the complaint against him. He asserted that the amended

complaint accused him of violating transportation code section 502.404, which did not exist after

2011. If a municipal court defendant does not object to a defect, error, or irregularity of form or

substance in a charging instrument before the date on which the trial on the merits commences,

the defendant waives and forfeits the right to object to the defect, error, or irregularity. TEX. CODE

CRIM. PROC. ANN. art. 45.019(f). Under article 45.019(f), a party can move to quash a charging

instrument at any time prior to the day on which the trial on the merits commences. Sanchez v.

State, 138 S.W.3d 324, 330 (Tex. Crim. App. 2004). Here, appellant filed his third motion to

dismiss on October 28, 2015, the day the jury was impaneled and the trial took place. By not filing

                                                 –7–
his motion before the day on which the trial commenced, appellant has waived the right to

complain about any defects in the complaint. We overrule appellant’s sixth and seventh points of

error.

         In his ninth and tenth points of error, appellant contends the trial court erred in denying his

May 18, 2015 motion to dismiss due to violations of articles 27.14(d) and 45.018(b) of the code

of criminal procedure. Article 27.14(d) applies to misdemeanor offenses for which the maximum

possible punishment is a fine only and provides that if a defendant pleads not guilty or fails to

appear based on the initial written notice, a complaint shall be filed that conforms to the

requirements of chapter 45 of the code. TEX. CODE CRIM. PROC. ANN. art. 27.14(d). Article

45.018(b) provides that a defendant is entitled to notice of a complaint against him not later than

the day before the date of any proceeding in the prosecution. Id. § 45.018(b).

         Appellant asserts he did not receive notice of the complaint against him at least one day

before the date of any proceeding. He maintains he never received notice of the original complaint

and received notice of the amended complaint on March 4, 2015, the day of the first proceeding in

the case. The trial court denied the May 18, 2015 motion.

         We will assume without deciding that appellant did not receive notice of the complaint

against him at least one day before the date of any proceeding in this case. When, as here, only a

statutory violation is claimed, the error must be treated as non-constitutional error for the purpose

of conducting a harm analysis. Proenza v. State, No. PD-1100-15, 2017 WL 5483135, at *10

(Tex. Crim. App. Nov. 15, 2017). Any non-constitutional error, defect, irregularity or variance

that does not affect substantial rights must be disregarded. TEX. R. APP. P. 44.2(b). Appellant has

not identified how this error harmed him. A complaint must state facts sufficient to show the

commission of a charged offense, but not with the same particularity required for an indictment or

information. State v. Cooper, 396 S.W.3d 603, 605 (Tex. App.—Dallas 2012), aff’d, 420 S.W.3d

                                                  –8–
829 (Tex. Crim. App. 2013). Appellant was cited for expired registration during a traffic stop on

October 2013. He received the amended complaint on March 4, 2015, at the initial pretrial

proceeding. Appellant’s trial took place in October 2015, over seven months after he was given

notice of the amended complaint. Appellant has failed to demonstrate how any violation of articles

27.14(d) and 45.018(b) affected his substantial rights. We overrule appellant’s ninth and tenth

points of error.

        In his eleventh point of error, appellant contends the trial court abused its discretion in

denying his amended motion for new trial for each of the grounds set forth in his other points. He

provides no new argument under this point and merely incorporates by reference thirty-six pages

of his brief. Having determined that appellant’s previous points of error are all without merit, we

overrule appellant’s eleventh point of error.

        We affirm the judgment of the county criminal court of appeals.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b).

170732F.U05




                                                –9–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER HOWELL TURNER,                           On Appeal from the County Criminal Court
 Appellant                                          of Appeals No. 1, Dallas County, Texas
                                                    Trial Court Cause No. MC-16-R0002-D.
 No. 05-17-00732-CR         V.                      Opinion delivered by Justice Brown,
                                                    Justices Lang-Miers and Boatright
 THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, the judgment of the county criminal court of
appeals is AFFIRMED.


Judgment entered this 8th day of February, 2018.




                                             –10–